Gardner, P. J.
There is but one question to be decided in this case. That question is, did the court abuse its discretion in denying the defendant’s motion to withdraw his plea of guilty? Before sentence is passed one accused of a crime may withdraw his plea of guilty as a matter of right. After sentence has been passed it is within the discretion of the court as to whether or not the accused will be permitted to withdraw a plea of guilty. See Clark v. State, 72 Ga. App. 603 (34 S. E. 2d 608), Rowland v. State, 72 Ga. App. 793, 800 (35 S. E. 2d 372), and Boyett v. State, 81 Ga. App. 49 (57 S. E. 2d 831).
Under all the facts of this case the court did not abuse its discretion in denying the motion of the defendant to withdraw his plea of guilty.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.